DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, filed March 17th 2022 are the subject matter of this Office Action. 
Response to Amendment
Applicant’s amendments, filed 03/17/2022 are acknowledged. Claims 7-11 have been canceled in their entirety. Claims 1-6 were originally directed to a composition comprising Formula (I) (gaboxadol) in a pharmaceutical formulation for the treatment of a developmental disorder. Applicant has amended the scope of the pending claims from a composition to the method of treating Fragile X syndrome comprising administering to a patient in need thereof a pharmaceutical composition comprising a compound of Formula (I) (gaboxadol) or a pharmaceutically acceptable salt thereof, wherein about 20 mg of the compound or pharmaceutically acceptable salt is administered to the patient in a 24 hour period. 
   Applicant's arguments, filed 03/17/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
  
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of administering to a patient in need thereof a pharmaceutical composition comprising a compound according to Formula (I) or a pharmaceutically acceptable salt thereof, wherein about 20 mg of the compound or pharmaceutically acceptable salt thereof is administered to the patient in a 24 hour period.
Claims 2-6 are directed to wherein the pharmaceutical dose is from 1-20 mg, 1-15 mg, 1-10 mg and 1-5 mg.  There is insufficient antecedent basis for this limitation in the claim as the claim from which it depends (claim 1) recited that the dose is “about 20 mg”). Claim 1 does not recite a range that embraces a dose as low as 1 mg as recited in claims 2-6. Accordingly, one of ordinary skill in the art would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rogawski (WO2014/085668 published 06/05/2014) Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007)  and Catterall (WO2014/123909 published 08/14/2014).
Rogawski teaches treating Fragile X syndrome in a subject in need comprising administer a therapeutically effective amount of a neurosteroid to subjects in need thereof. Rogawski teaches that said neurosteroid functions as a GABA-A activator in said subject ([0019], [0031]-[0034] claims 1,4). Rogawski teaches that doses from 0.25 mg/kg to 15 mg/kg are suitable amounts of neurosteroid to treat the disorder in subjects in need ([0007]).  Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007) teaches that the average weight of a child is 20 kg (Table 1), and thus range embraced within Rogawski corresponds to a dose of 5-300 mg of GABA-A activator neurosteroid, which overlaps with the amount embraced within the instant claims.  Applicant is reminded of MPEP 2144.05 in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Administration of said neurosteroid therapy once a day to said subject in need is also embraced within the teachings of Rogawski ([0068]).
However, Rogawski does not specifically teach administering gaboxadol to treat Fragile X syndrome in the disclosed pediatric subject in need. Nor does Rogawski teach wherein the administered gaboxadol yields an in vivo plasma profile of gaboxadol in a patient 6 hours after administration that is reduced by more than 50%.
  Catterall teaches that gaboxadol is a potent neurosteroid  and GABA-A activator effective to treat neurodevelopmental disorders in pediatric patients ([0002], [0129]-[0131], [0135], [0188]-[0189], Table 3). Catterall teaches doses of 0.001 mg/kg to 10 mg/kg are effective amounts of GABA-A activator to treat the disclosed disorder, which overlaps with the amounts embodied in Rogawski ([00145]).  
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the art-recognized neurosteroid  and GABA-A activator gaboxadol of Catterall in order to treat Fragile X syndrome in a subject in need in view of Rogawski, thereby arriving at the instantly claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the instant case, Rogawski teaches that GABA-A activating neurosteroid compositions are effective for the treatment of Fragile X syndrome in doses of 5-300 mg. Considering Catterall teaches that gaboxadol is art-recognized as a potent GABA-A activating neurosteroid effective for treating neurodevelopmental disorders, said artisan would have predicted that administration of 5-300 mg of the GABA-A activating neurosteroid gaboxadol would have effectively treated Fragile X syndrome in the administered subject. 
 Regarding the limitation wherein the administered gaboxadol yields an in vivo plasma profile of gaboxadol in a patient 6 hours after administration that is reduced by more than 50%, properties that accrue from a process step of administering 5-300 mg of the GABA-A activator gaboxadol to a patient comprising Fragile X syndrome embraced in the combined prior art above are considered characteristic features of the claimed therapeutic regimen.
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that in vivo plasma profile of the Fragile X patient administered 5-300 mg gaboxadol is not reduced by more than 50% following 6 hours post administration. 


 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628